Citation Nr: 0609388	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-21 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial compensable disability rating for 
hearing loss.


REPRESENTATION

Appellant represented by: Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel




INTRODUCTION

The veteran served on honorable active duty from October 1963 
to October 1967.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which granted service connection for hearing loss 
with an evaluation of 0 percent, effective November 2002, the 
date of the veteran's claim.  The veteran filed a timely 
Notice of Disagreement (NOD) with the decision in September 
2003, and thereafter, in November 2003, he elected to partake 
in the Post-Decision Review Process.  In December 2003, he 
received a Statement of the Case (SOC).

In June 2004, the veteran timely filed a substantive appeal 
with the Board, challenging the RO's decision with respect to 
the hearing loss rating.  In August 2005, he received a 
Supplemental Statement of the Case (SSOC).  The veteran 
initially had requested a Travel Board hearing in May 2004, 
however, subsequently, in August 2005, he withdrew that 
request.  Accordingly, no hearing was held on this matter.


FINDINGS OF FACT

1.	All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate his claims 
and obtained all relevant evidence designated by the 
veteran.

2.	The average puretone decibel losses and speech 
discrimination percentages from an April 2003 VA 
audiological examination convert to Roman numeral 
designations of I for both ears.  




CONCLUSION OF LAW

The criteria for assignment of an initial compensable 
disability rating for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.85, 4.86 & Tables VI, 
VII.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The enactment of the Veterans Claims Assistance Act of 2000 
(the VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) significantly changed the law prior to the 
pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA provisions 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, and they redefine the obligations of VA with 
respect to the duty to assist the veteran with his claim.  In 
the instant case, the Board finds that VA fulfilled its 
duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
November 2002 letter sent to the veteran by the RO adequately 
apprised him of the information and evidence needed to 
substantiate his claim.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim(s).  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).   

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements 
contained in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim, 
which include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, -- Vet. App. --, 2006 WL 
519755, at *10 (U.S. Vet. App. Mar. 3, 2006).  Thus, upon 
receipt of an application for a service-connection claim, VA 
must review the information along with the evidence presented 
with the claim and provide the veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, the elements of the claim, as reasonably 
contemplated by the application.  Id.  This notice must 
advise the veteran that the RO will assign a disability 
rating and an effective date for the award of benefits upon 
the award of a service connection.  Id.  

The November 2002 letter from the RO satisfies these 
mandates.  The letter informed the veteran about the type of 
evidence needed to support his claim, namely, the existence 
of: (a) a current physical or mental disability; (b) an 
injury in military service or a disease that began or was 
made worse during military service, or an in-service event 
that caused an injury or disease, or a presumptive condition; 
and (c) a relationship between the current disability and an 
injury, disease, or event in service.  This correspondence 
also disclosed that VA would request service records and any 
other medical records about which the veteran had informed 
VA, and advised him that VA might schedule an examination for 
him to gather needed evidence.  The letter indicated that the 
veteran could submit his own statements or those of other 
individuals describing his physical or mental disability 
symptoms, and welcomed the veteran to provide other medical 
records that he wished VA to review.  It further noted that 
the veteran assumed the ultimate responsibility of supporting 
his claim by submitting evidence, and requested that he 
inform VA if he possessed no additional records.  The veteran 
thus was effectively informed to submit all relevant evidence 
in his possession.  Accordingly, the veteran received notice 
of the evidence needed to substantiate his claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403.

With respect to the Dingess/Hartman requirements, VA provided 
the veteran with notice of what type of information and 
evidence was needed to substantiate his claims for service 
connection, namely, (1) his veteran status; (2) the existence 
of a disability; and (3) a connection between the veteran's 
service and the disability.  It failed, however, to inform 
him about the type of evidence necessary to establish a 
disability rating and the effective date for the claimed 
disability.  Notwithstanding the inadequate notice on these 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  This is 
because the Board has determined, as explicated below, 
through the required "mechanical," objective application of 
relevant regulations, that the veteran's hearing impairment 
does not qualify him for a compensable rating. 

The Board also notes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA provided such notice to the veteran prior to the July 2003 
RO decision that is the subject of this appeal in its 
November 2002 letter.  Thus, the Board finds that the veteran 
received VCAA notice at the required time.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

As noted above, the RO, in its November 2002 letter, 
acknowledged its duty to help retrieve relevant service and 
non-service medical records and asked the veteran to provide 
authorization for release of any non-service records.  
Additionally, the letter conveyed VA's obligation to provide 
a VA medical examination or solicit a medical opinion for the 
veteran if it deemed such an exam or opinion necessary to 
adjudicate the claim.  

The veteran in fact did receive an April 2003 VA audiological 
examination, which was fully adequate to determine the 
current issue on appeal.  The VA examiner recorded an account 
of the veteran's medical history, conducted appropriate 
audiological tests, including speech recognition and puretone 
threshold examinations, and provided a diagnosis based on the 
test scores.  The Board finds that the medical evidence of 
record is sufficient to resolve this appeal, and the VA has 
no further duty to provide an examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA and Dingess/Hartman duties to notify and to assist 
the veteran, and thus, no additional assistance or 
notification was required.  The veteran has suffered no 
prejudice that would warrant a remand, and his procedural 
rights have not been abridged.  See Bernard v. Brown, 4 Vet. 
App. 384, 392, 393, 394 (1993).

II.  Law and Regulations

a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

With respect to ratings for impairment of auditory acuity, 38 
C.F.R. § 4.85 through § 4.87 set forth the governing 
provisions, tables and diagnostic codes.  As a preliminary 
matter, an evaluation of the degree of hearing impairment 
requires results from an audiological examination, which must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone auditory test, to be conducted by a 
state-licensed audiologist.  38 C.F.R. § 4.85(a); see 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998) (noting 
that disability rating assignments are based on average 
scores of puretone decibel loss and percent of speech 
discrimination).  Table VI, entitled "Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination," uses calculations from these two 
tests to determine a Roman numeral designation, which 
represents auditory acuity levels ranging from I, indicating 
essentially normal hearing, to XI, signifying profound 
deafness.  38 C.F.R. § 4.85(b) & Table VI.  The horizontal 
rows in Table VI represent nine categories based upon 
percentage of discrimination in the controlled speech 
discrimination test, whereas the vertical columns in Table VI 
represent nine categories of hearing loss based upon the 
puretone audiometry test.  38 C.F.R. § 4.85(b) & Table VI.  
The applicable Roman numeral designation in any given case is 
determined by applying these test figures to the Table, and 
locating the designation found at the intersection of those 
two figures.  38 C.F.R. § 4.85(b) & Table VI; see Acevedo-
Escobar, supra (noting that the Board simply must apply the 
scores provided by the exam to the slots in Table VI to 
calculate the Roman numeral designation for hearing loss).   

Once a Roman numeral designation from Table VI is attained 
for each ear, the Board looks to Table VII, entitled 
"Percentage Evaluation for Hearing Impairment (Diagnostic 
Code 6100)," to calculate the disability rating.  38 C.F.R. 
§ 4.85(e); see Acevedo-Escobar, 12 Vet. App. at 10.  
Horizontal rows in Table VII represent the ear having better 
hearing, while vertical columns represent the ear with poorer 
hearing.  38 C.F.R. § 4.85(e) & Table VII.  The Board 
determines the Table VII disability rating in a similar 
mechanical fashion as it assesses the Table VI Roman numeral 
designations: It inserts the relevant Roman numeral 
designations gleaned from Table VI into Table VII, and at the 
intersect of these designations, the appropriate disability 
rating appears.  See 38 C.F.R. § 4.85(e) & Table VII; accord 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (stating 
that the Board assigns disability ratings for hearing 
impairment through a mechanical application of the rating 
schedule to the Roman numeral designations allotted after 
audiometric evaluations).  

b. Fenderson Appeal
The Board notes that, in the instant case, the veteran has 
challenged the initial disability rating for hearing loss, as 
opposed to having filed a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating).  In the former case, the veteran 
seeks appellate review of the RO's initial disability rating 
because of his dissatisfaction with it; in the latter case, 
the veteran files a new claim, asking the RO to increase the 
disability rating because his disability has worsened since 
the prior rating.  See id.; see also Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).  Thus, in the latter case, 
the veteran seeks a new, increased disability rating due to 
an alleged change in his condition, while in a Fenderson 
appeal, as here, the veteran objects to the initial 
disability rating granted by the RO as being too low.  

In the case of a Fenderson appeal, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" rating.  Fenderson, 12 
Vet. App. at 126.  The Board further notes that the rule that 
"the present level of disability is of primary importance," 
does not apply to a Fenderson appeal.  Id. (recognizing that 
this rule "is not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability") (internal quotation marks 
omitted); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(applying rule in increased rating case).  Instead, the Board 
gives consideration to all the evidence of record from the 
date of the veteran's claim.  See Fenderson, supra, at 126, 
127.  Additionally, "[w]hen after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the [veteran]."  38 C.F.R. § 4.3.    

c. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim for an enhancement of an initial disability rating will 
be denied only if a preponderance of the evidence is against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).  

III. Analysis

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claim for an initial 
or staged compensable rating for his service-connected 
bilateral hearing loss.  

a. April 2003 VA Audiological Examination
The veteran's April 2003 VA audiological examination, which 
included a puretone threshold test and a Maryland (CNC) word 
list test, generated the following scores: For the puretone 
threshold test, in the right ear, decibels of 30, 50, 45 and 
95 were reported for frequencies of 1000, 2000, 3000 and 4000 
hertz respectively; in the left ear, decibels of 25, 35, 40 
and 55 were reported at frequencies of 1000, 2000, 3000, and 
4000 hertz respectively.  The average of these puretone 
threshold scores amounted to 55 for the right ear and 39 for 
the left ear.  The Maryland (CNC) word list speech 
recognition test demonstrated 100 percent discrimination for 
both ears.  The audiologist diagnosed the veteran with "mild 
to severe sensorineural hearing loss" in the right ear and 
"mild to moderately severe sensorineural hearing loss" in 
the left ear.  In light of the veteran's test scores, the 
Board notes that 38 C.F.R. § 4.86, relating to exceptional 
patterns of hearing impairment, has no application.

Turning to Table VI to determine the Roman numeral 
designations for each ear, application of the right ear 
scores of 55 average puretone threshold and 100 percent 
speech recognition leads to a designation of I; application 
of the left ear scores of 39 average puretone threshold and 
100 percent speech recognition likewise leads to a 
designation of I.  Inserting the Roman numeral designations 
of I and I into Table VII yields a disability rating of 0 
percent.  Accordingly, because the results of the April 2003 
audiological examination generate a 0 percent disability 
rating, the Board concludes that the veteran is not entitled 
to an initial compensable disability rating for hearing loss.  
See Lendenmann, 3 Vet. App. at 349.

The Board acknowledges the veteran's objections, as set forth 
in his September 2003 NOD and May 2004 Appeal to the Board, 
to his perfect 100 percent speech recognition scores and 
resulting 0 percent rating as unrepresentative and not 
reflective of his hearing abilities in the "real world."  
With respect to the speech recognition and other auditory 
examination scores, the Board notes that 38 C.F.R. § 4.85(a) 
renders the puretone threshold and speech discrimination 
tests mandatory for an evaluation of a disability rating.  38 
C.F.R. § 4.85(a) ("An examination for hearing impairment for 
VA purposes . . . must include a controlled speech 
discrimination test . . . and a puretone audiometry test") 
(Emphasis added).  The Board is bound, both by statute and 
regulation, to follow such provisions.  See 38 U.S.C.A. § 
7104 ("The Board shall be bound in its decisions by the 
regulations of the Department"); 38 C.F.R. § 20.101(a) ("In 
its decisions, the Board is bound by applicable statutes 
[and] the regulations of the [VA]").  As such, the Board has 
no choice but to follow the directives of 38 C.F.R. § 4.85(a) 
and rely on such tests to discern the disability rating for 
the veteran's hearing loss.  See 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101(a); see also 38 C.F.R. § 4.85(b)-(e) 
(expressly employing puretone audiometry test results and 
results from speech discrimination test).  

The same rationale applies with respect to the veteran's 
disagreement with the 0 percent disability rating.  Pursuant 
to the dictates of 38 C.F.R. § 4.85 and Lendenmann, in 
determining this rating, the Board has engaged in, as it 
must, a "mechanical," objective application of the 
numerical data generated from the veteran's audiological 
examination.  See Lendenmann, 3 Vet. App. at 349.  In this 
regard, the Board exercises no discretion, and simply must 
apply the test score numbers to the relevant Tables.  See 38 
C.F.R. § 4.85(b)-(e); accord Lendenmann, supra, at 349.  As 
noted above, the April 2003 VA examination scores 
conclusively led to the 0 percent disability rating, and the 
Board lacks the authority to operate outside the bounds of 
applicable regulatory provisions, including the guidelines 
for the assignment of disability ratings set forth in 38 
C.F.R. § 4.85.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 
20.101(a).  

It bears noting that 38 C.F.R. § 4.86, governing 
"Exceptional patterns of hearing impairment," addresses the 
particular concerns of the veteran.  Section 4.86(b) 
specifically contemplates circumstances wherein the veteran's 
puretone threshold test scores present exceptional results, 
as with a sharp divergence of decibel level from one hertz 
level to another.  See 38 C.F.R. § 4.86(b) ("When the 
puretone threshold is 30 decibels or less at 1000 hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designations . . . from either 
Table VI or Table VIa, whichever results in the higher 
numeral").  As already observed, however, the veteran's 
puretone test scores do not qualify him for application of 
this provision.  

While the Board empathizes with the veteran's impairment, and 
does not dispute the fact that he has a hearing disability, 
the Board must conclude, based on the results of mandatory 
auditory tests and the mechanical application of relevant 
regulations by which the Board is bound, that the level of 
his disability does not rise to a compensable rating.  See 38 
C.F.R. § 4.85(b)-(e); see also 38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.101(a).
  
b. Extraschedular Ratings
The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) has been considered 
whether or not they were raised by the veteran as required by 
the holding of the Court in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1) (2005). The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (2005).  Although the veteran stated in his 
September 2003 NOD that he "lost [his] job as an airport 
screener . . . because of [his] inability to hear in [his] 
right ear," and that a September 2002 Transportation 
Security Administration (TSA) letter confirms that a pre-
employment physical revealed the veteran's failure to "meet 
TSA's audiological standards for the position," the veteran 
further disclosed in the NOD that he was in fact employed, 
not as a screener, but as a night watchman.  The Board finds 
that there has been no showing by the veteran that his 
service-connected hearing loss has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the criteria for 
submission for assignment of an extraschedular rating for his 
hearing loss pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

c. Conclusion 
For the reasons set forth above, the Board denies the 
veteran's Fenderson claim for an upward modification of his 
initial disability rating for hearing loss.  As the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine does not apply to the instant 
case.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert, 1 Vet. App. at 56.    




ORDER

An initial or staged rating for hearing loss is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


